FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


                                                 §
NO. 17-0445
                                                 §
                                                                                 Dallas County,
                                                 §
 IN THE INTEREST OF K.S.K., A
                                                 §
 CHILD                                                                              5th District.
                                                 §
                                                 §


                                                                               December 1, 2017

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, IN THE INTEREST OF K.S.K., A CHILD, pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of January, 2018.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk